Citation Nr: 0100075	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  99-06 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the left hip, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1932 to June 
1957, and was a prisoner of the Japanese Government from 
December 1941 to September 1945.  

This matter arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which discontinued a prior rating of 
10 percent for traumatic arthritis of both hips, and assigned 
separate 10 percent evaluations for traumatic arthritis of 
each hip.  The veteran filed a timely appeal, contending in 
substance, that the severity of his symptoms warranted 
assignment of evaluations in excess of 10 percent for his 
left and right hip disabilities.  The case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that in his 
substantive appeal of April 1999, the veteran appears to have 
raised issues involving claims for additional disability 
benefits based on secondary service connection.  It is 
unclear from the veteran's statements what additional 
disabilities he is claiming at this time.  In any event, any 
such issues are not currently before the Board, and are 
referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been obtained by the RO.  

2.  The veteran's left hip is not shown to be ankylosed, and 
his arthritis in the left hip is objectively shown to be 
productive of flexion limited to 60 degrees with pain, 
extension limited to 10 degrees with pain, and without any 
ability to abduct or adduct.  


3.  The veteran's right hip is not shown to be ankylosed, and 
his arthritis in the right hip is objectively shown to be 
productive of flexion limited to 30 degrees with pain, 
extension limited to 5 degrees with pain, and without any 
ability to abduct or adduct.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 20 percent evaluation 
for traumatic arthritis of the left hip have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 
5253 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

2.  The criteria for assignment of a 20 percent evaluation 
for traumatic arthritis of the right hip have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 
5253 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected traumatic 
arthritis of the left and right hips is more severe than 
reflected by the 10 percent evaluations currently assigned 
for those disabilities.  In such claims for increased 
ratings, the VA has a duty to assist the veteran in 
developing facts which are pertinent to those claims.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In the present case, the 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal has been obtained.  That 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  In addition, where entitlement to compensation has 
already been established, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the higher 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Service connection for traumatic arthritis of the hips was 
granted by a January 1988 rating decision.  A 10 percent 
evaluation was assigned, effective from August 23, 1987.  In 
November 1998, the veteran filed a claim for an increased 
rating for his traumatic arthritis of the hips, contending in 
substance, that the severity of that disability had 
increased.  By a January 1999 rating decision, the rating for 
traumatic arthritis of the hips as a single disability was 
discontinued, and separate 10 percent evaluations were 
assigned for traumatic arthritis of the left and right hips, 
respectively.  The bifurcated evaluations became effective 
from November 19, 1998.  The veteran appealed that decision, 
contending that he suffered extreme functional impairment and 
pain resulting from his traumatic arthritis of the left and 
right hips warranted assignment of evaluations in excess of 
10 percent for each hip.  

Inpatient treatment records dated in November 1998 show that 
the veteran was seen primarily for gout with pain and 
swelling in his right knee.  X-ray examinations were 
conducted, which disclosed severe degenerative joint disease 
in both hips.  No other pathology or complaints with respect 
to the veteran's hips was indicated.  

The veteran underwent a VA rating examination in December 
1998.  The report of that examination shows that the veteran 
complained of progressively increasing pain in both hips, 
secondary to arthritis, and that he used a wheelchair due to 
problems with his hips, knees, and cardiovascular system.  
The veteran was also observed to use a cane for assistance in 
ambulating for only a few short steps.  The examiner noted 
that the veteran experienced difficulty in moving his right 
leg at all in attempting to operate his automobile, and that 
in order to be able to continue to drive, he would require 
installation of special controls.  On examination, the 
veteran had 30 degrees of flexion in the right hip and 5 
degrees of extension, both with pain.  In addition, he had 5 
degrees of external and internal rotation with discomfort, 
and he was unable to abduct or adduct his right hip at all.  
With respect to his left hip, the veteran had 60 degrees of 
flexion with discomfort, and 10 degrees of extension with 
pain.  He had 10 degrees of external and internal rotation, 
and was unable to abduct or adduct his hip.  The examiner 
concluded with a diagnoses of osteoporosis and vascular 
calcification and of severe degenerative joint disease of the 
hips and knees, which had worsened since the last rating 
examination some 10 years previously.  X-rays showed 
degenerative changes, on the right greater than the left, and 
were of an advanced degree.  The examiner indicated that such 
degenerative changes were characterized by joint space 
narrowing, eburnation, spur formation, and bony impaction.  
In addition, a degenerative component involving the left 
sacroiliac joint was noted.  A subsequent X-ray examination 
conducted in March 2000 showed little significant change, 
although cystic change and some lateral subluxation were 
indicated.  

Under the Rating Schedule, the rating criteria for evaluating 
traumatic arthritis is set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Under that diagnostic code, 
traumatic arthritis is to be evaluated as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.  

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2000).  Favorable ankylosis in flexion 
at an angle between 20 and 40 degrees with slight adduction 
or abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to a special monthly compensation is warranted.  
Id.  

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2000).  Limitation of extension 
of the thigh warrants assignment of a 10 percent evaluation 
under Diagnostic Code 5251.  Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 45 degrees warrants 
assignment of a 10 percent evaluation.  Where limitation is 
limited to 30 degrees, a 20 percent evaluation is 
contemplated, and a 30 percent evaluation is assigned where 
flexion is limited to 20 degrees.  Where flexion is limited 
to 10 degrees, a 40 percent evaluation is contemplated.  

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  
Id.  

After a thorough review of the foregoing, and after applying 
the relevant rating criteria to the evidence of record, the 
Board finds that the evidence supports assignment of 20 
percent evaluations for the veteran's traumatic arthritis of 
the left and right hips.  That the veteran experiences 
chronic pain in his hips due to his service-connected 
traumatic arthritis of the left and right hips is 
uncontroverted.  The Board observes that under the diagnostic 
codes pertaining to arthritis, Diagnostic Codes 5003 and 
5010, where arthritis is established by X-ray findings, as in 
this case, such disability is to be rated under the criteria 
for evaluating limitation of motion for the affected body 
part.  Otherwise, if the functional impairment or limitation 
would not warrant assignment of a compensable rating under 
the applicable diagnostic code, the disability would be rated 
under the diagnostic criteria for arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Here, the veteran's limitation of motion in his hips and 
thighs resulting from his service-connected traumatic 
arthritis clearly warrants assignment of compensable ratings 
under the applicable rating criteria evaluating limitation of 
motion.  Based upon the evidence presented, it does not 
appear that the veteran currently experiences ankylosis in 
either the left or right hip.  However, in the right hip, he 
is shown to be limited to 30 degrees of flexion with pain, 
and is limited to 5 degrees of extension.  Under Diagnostic 
Code 5252, where flexion of the thigh is limited to 30 
degrees, assignment of a 20 percent evaluation is warranted.  
In that regard, the Board observes that while the veteran 
would also be entitled to a 10 percent evaluation under 
Diagnostic Code 5251 for limitation of extension to 5 
degrees, and would be entitled to a 20 percent evaluation 
under Diagnostic Code 5253 for complete loss of abduction.  
However, assignment of combined or separate ratings under 
those diagnostic codes would constitute pyramiding under 
38 C.F.R. § 4.14 (2000), and is therefore not allowed.   

Likewise, while the veteran currently experiences sufficient 
limitation of extension (10 degrees) in his left hip to 
warrant assignment of a 10 percent evaluation, the Board 
finds that given that he also experiences a complete loss of 
abduction in the left hip, a 20 percent evaluation is 
warranted under Diagnostic Code 5253.  At 60 degrees of 
flexion, the veteran is not shown to have limitation of 
flexion in the left thigh sufficient to warrant assignment of 
a compensable evaluation.  Accordingly, the Board finds that 
assignment of a 20 percent evaluation for inability to abduct 
the left hip is appropriate under Diagnostic Code 5253.  

In reaching its decision to award the veteran increased 20 
percent ratings for his traumatic arthritis of the left and 
right hips, the Board has taken the effects of functional 
limitation due to pain and weakness into consideration.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  In addition, the 
Board has considered the potential application of Title 38 of 
the Code of Federal Regulations (2000), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In the present case, 
the veteran's bilateral hip disability has not, in and of 
itself, resulted in marked interference with employment, has 
not necessitated frequent hospitalization, or otherwise 
renders impracticable the regular schedular standards.  The 
Board notes here that the veteran is currently in receipt of 
a total disability rating based on individual unemployability 
due to a combination of service-connected disabilities 
including those not at issue in this appeal.  

In any event, the Board observes that under the applicable 
rating criteria, there are full ranges of ratings which 
contemplate higher disability evaluations for the veteran's 
traumatic arthritis of the left and right hips based on 
limitation of motion.  However, given the veteran's 
objectively demonstrated symptomatology, the Board finds that 
the criteria for evaluations in excess of 20 percent for each 
hip have not been met on a schedular basis.  Likewise 
assignment of evaluations in excess of 20 percent on an 
extraschedular basis is not for consideration.  With respect 
to the veteran's bilateral hip disability, by itself, the 
Board finds no evidence of an exceptional or unusual 
disability picture, which renders impractical the application 
of the regular schedular standards.  Therefore, referral for 
consideration of extraschedular evaluations is not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Subject to the applicable laws and regulations 
governing the award of monetary benefits, assignment of 
separate 20 percent ratings for traumatic arthritis of the 
left and right hips is granted.  



ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 20 percent 
evaluation for traumatic arthritis of the left hip is 
granted.  

Subject of the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 20 percent 
evaluation for traumatic arthritis of the right hip is 
granted.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

